ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՎՀՅ4
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «ՀԺ» 2.22-2272-- 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն. բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, ն «ՄԵԳՈ-ԳՈԼԴ» ՍՊԸ տնտեսավարող սուբյեկտը
(այսուհետ՝ ընդերքօգտագործող), ի դեմս տնօրեն ԱՇՈՏ ՊՈՂՈՍՅԱՆԻ, որը գործում է
ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով Հայաստանի
Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի Հանրապետության
ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) Ա այլ իրավական ակտերով,
համապատասխանաբար նախարարության լը տնտեսավարող սուբյեկտի
կանոնադրություններով ն հիմք ընդունելով «Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի կամ. հանքավայրի տրամադրվող տեղամասի շահագործման նախագիծը,
կնքեցին սույն ընդերքօգտագործման պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը
շահագործման տրամադրելու պայմանները ն ժամկետները, լեռնահատկացման
կոորդինատները, կողմերի իրավունքներն ու պարտականությունները, վճարների
(բնօգտագործման, բնապահպանական, բնության ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
վճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման պլանը,
ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման Ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները
կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան. ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմինն
ընդերքօգտագործողին առաջին 2 տարվա համար տարեկան 76546-55տ

եղանակով Խն ւտ հանքամարմիններից
(օգտակար հանածոյ ի քանակը, մ՞, գ/տ)
օգտակար հանածոյի պաշարների մարման համար ժամանակավոր
տիրապետմանն
ու օգտագործմանն է հանձնում 8,5 տարի (2006թ. հու լ իսի 31-ից մինչն
2015թ. հու նվարի 31-ը) ժամկետով,իսկ ընդե
ընդունում է ՀՀ Արագածոտնի մարզի Թու խմանուկի ոսկու
հանքավայ րի
Մանքավայ րի անվանումը)

Կենտրոնական տեղամասի
Նեղամասի անվանումը)

հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
1259,4 հազ. տ
որից ՊԿ-1 հանքամարմնում-499,8 հազ.տ հանքաքար, (ոսկի-2709,5կգ,
արծաթ-12,9տ)
Ւ-15 հանքամարմնում հանքաքար-759,6 հազ. տ (ոսկի-5297,8 կգ, արծաթ-

ՅՆՑ տ)
րմնա ուղեկից օգտակար հանատոների բանակները ըմտկարգերի)

որոնք հատակսգծիի վրա ն ըստ իտրության սսհմանաիփակվում են
հետնյ պլ կոորդի-նատներով`

հանքամարմին Խ-1 1.22200,85 "589125 2» 2480 (-20,0):
2.2-201,524 "(589960 2» 2345 (-20,0):
հանքամարմին Ա-15 Յ.2-200,77 "589195 2» 2520 (-20,0):

4. -201,46 "/-90035 2» 2348 (-20.,0):
տրամադրվող պաշ արների սահմանների ծայ րակետայ ին կոորդինատները)
ճս 6,36 գ/տ, Ճց 35,49 գ/տ

Միմնական ն ուղեկից բաղադրիչների պարու նակությունը 55, գյտն այլն)

(օգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները))

(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ել քը)
Լեռնահատկացման սահմանները հատակագծի վրան ըստխիրրությ ան
համաձայ ն լ եռնահ ատկացման ակտի թիվ ԼՎ-184

ակտի համարը)

Պայ մանագրի ՊԱ 1 հավել վածով նշվում են ընդերքօգտագործողի
ֆինանսական առաջ արկները լո նրա կողմից վճարվող
ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավու նքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

-2-
23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու նռն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ ափխքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

-3-
Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրաբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նմագծով
նախան սված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.35 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն
օրենսգրքով նաատեսված պարտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`
-4-
Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովե շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նատհանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

-5-
Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ան դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները:

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նատ
41.1 չի կատարում օրենսգրքով նախատեսված

պար տավորությ ունները.

4.1.2 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր

-6-
պար տավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի.

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է

ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվետվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ):

5.1.3

5.2 Հաշվետվությունների ձների փոփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել
ընդերքօգտագործողին` փոփոխությունների կատարման պահից

մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սահմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պտփհից ն գործում
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակահասմվածում, եթե

ությ ամ

կողմից պայ ման
6.32 ընդե

ընդերքօգտագո

՛ Պայ մանագիրը
փոփոխության

րքօգտագործողի
րծողի կողմից

գործում է նան
բ տրամադրված ընդերքի տեղամասի սահմանված
դեպքում: Եթե երկարաձգվել է
ն պայմանների փոփոիությ ամբ, ապա պայ մանագիրը
գործել ՝ հաշվի առնել ով այդփոփոխւթյունները:

Ժամկետ կամ

այ մանագիրը կարող է լուծվել՝
3.1 լ իազոր մարմնի նախաձեռնու թյ ամբ` ընդերքօգտագործողի

ագրի դրույ թների խախտման դեպքում.
նախձեռնությ ամբ`

ընդերքօգտագործման իրավունքի

օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու

դեպքում դիմո
հրաժարման հավ

ւմ ներկայ ացնելու ն լիազոր մարմնի կողմից
աս տագիր տրամադրել ու դեպքում.

6.3.Յ թույ

տվու թյ ան ժամկետի ավարտի դեպքում:

-7-
64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սսհմանված դեպքերում Ա կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ յ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխությ ուն կառտրել ու հիմքերը

Լրսհետտփու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված ---:

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատատելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանագիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատեր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշած մեկ այլ հասցեով, ընդ որում
յ ու րաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

-8-
11. Այլ դրույթներ

11.1 Սույն պայմանագրի հավելվածները կազմում են նրա անբաժանելի մասը.

1.2 Սույն պայմանագիրը կազմված է 3 օրինակից` հայերեն լեզվով, որոնք
ունեն հավասարազոր իրավաբանական ուժ.

1.3 Պայմանագրին կցվում է հավելված` Կ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 2. էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները Ա
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի Ա բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964. ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)

Ընդերքօգտագործող՝ «ՄԵԳՈ-ԳՈԼԴ» ՍՊԸ, ք. Երնան, (Թումանյան 2" շ., բն. 2

(փոստային դասիչը, գտնվելու վայրը.)
հեռ. 58-98-56, (093) 60-53-60, «ԻՏՑՇ» բանկ, հ/հ 001033190001, հվհհ 04213127

1ոնռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՄԵԳՈ-ԳՈԼԴ» ՍՊԸ

(կազմակերպության անվանումը)

ԱՇՈՏ ՊՈՂՈՍՏԱՆ

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ
(անունը, ազգանունը)

-10-
Հավելված Կ 1
օգտակար հանածոյի արդյունահանման
«27» 2012թ. Վ ՊՎ-184

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկներ

Աշխատանքների անվանումը Գումարը, հազ. դրամ

Կատարվ | Կանխա
ած տեսվող

Երկրաբանահետախուզական աշխատանքներ 234.538 395.465
ա)շահագործական, հետախուզման ն լրահետաղուզման
, աշխատանքներ

Բ) 32երկրաբանական ամփոփ ..հաշվետվություննեի ն| 89.000 12.600
տեխնիկատնտեսական հիմնավորումների կազմում

Ընդերքօգտագործման փաստաթղթերի փաթեթի 11.975 10.000
ձնակերպում՝

ա)հանքարդյունահանման լիցենզիայի (հատուկ լիցենզիայի)
տարեկան պետական տուրքի գումարը

բ) ընդերքօգտագործման նախագծի մշակում, 2.468 13.000
փորձաքննության անցկացում
Հանքավայրի նախապատրաստումը շահագործման 17.000 85.000

ա) ճանապարհների ն հաղորդակցուղիների կառուցում

բ) բացող խրամների անցում

գ) մակաբացման աշխատանքներ 22.000 420.000

դ) արտադրական ն աշխատանքային հրապարակի | 9.000 32.000
կառուցում |

ե) շենքերի, շինությունների Ա օժանդակ կառույցների | 30.034 5000 |
ստեղծում |

զ) անհրաժեշտ լեռնահանքային սարքավորումների ե
չ տրանսպորտային միջոցների ձեռքբերում

395.000 207.060.

է) էլեկտրամատակարարման ապահովում 22.563 2.000
Լը) ջրաջերմամատակարարման ն ջրահեռացման 10.000 30.000...

ապահովում 5 | |

թ) լցակույտերի Ա հանքաքարի պահեստների տեղադրման 8.000 104.000...

նախապատրաստում |

9) բուսահողի կուտակում, ռեկուլտիվացիա Է 12.00 36.000.

Ընդամենը 863.578 | 1352.122 |

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի

րապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
«ի»

-11-
նական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

22. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

Յ. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի
արդյունահանված տարածքի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների
բնակչության անվտանգության ն առողջության ապահովման նպատակով

մշտադիտարկումների վճարներ

3.1. ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի  վճարներ՝ Հայաստանի ,. Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով՝

Յ2 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի Ա դրանց հարակից
համայնքների բնակչության 0անվտանգութան ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

3.3 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

Յ.4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ Ը
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

Դէ ԲՅՅԵ»»
ՒԳՈԼԴ» ՍՊԸ...

" (կազմակերպության ազանի |

(ա

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ

(անունը, ազգանունը)

անը

-12-
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ԴԵԿՏԵՄԲԵՐԻ 28-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-184 ՊԱՅՄԱՆԱԳՐԻ

2 08
Ք. Երնան «» 2015թ.
. Հիմք ընդունելով՝ ՀՀ էներգետիկայի ն բնական պաշարների նախարարի 2015թ.
աԱ222222 Ա. թիվ 756-«/ հրամանը, ՀՄեգո Գոլդ» ՍՊ ընկերության հետ` 2012 թվականի
դեկտեմբերի 28-ին կնքված ՊՎ-184 պայմանագրի` Հ2.Պայմանագրի առարկան» բաժնի
2.1 կետում կատարել փոփոխություններ ն լրացումներ.

Ն Հ..առաջին 2 տարվա համար տարեկան՝ 76546,55տ բաց եղանակով, 6,5
տարվա համար տարեկան՝ 168500 տ ստորգետնյա եղանակով ԿԽ1նՊԽՊԽ15
հանքամարմիններից:» թվերը ն բառերը փոխարինել՝ Հբացահանքի
արտադրողականությունը առաջին տարում 120,0հազար տ հանքաքար, 2-4 տարիներին
տարեկան՝ 150,0 հազար տ հանքաքար, 5-րդ տարում՝ 180,0 հազար տ հանքաքար, 6-րդ
տարում՝ 300,0 հազար տ հանքաքար, 7-25 տարիների համար տարեկան՝ 1100.0 հազար

Լ1 տ հանքաքար՝ թիվ 1, թիվ 15 հանքամարմիններից ն շտոկվերկից» թվերով ն. բառերով:

2 Հ.. ամբողջ ժամկետի համար՝ 1259,4 հազար տ, որից Վ-1 հանքամարմնում-
499,8 հազա ր տ հանքաքար, (ոսկի-2709,5կգ, արծաթ-12,9տ), Կ-15 հանքամարմնում
հանքաքար-759,6 հազար տ (ոսկի-5297,8կգ, արծաթ-31,8տ)- թվերը ն բառերը
փոխարինել՝` Հ... 1-6 տարիների համար՝ 1050,9 հազար տ հանքաքար , որից Խ1
հանքամարմնից 46,61 հազար տ հանքաքար (ոսկի-118.71կգ, արծաթ-336,6կգ), Խ15
հանքամարմնից 156,16հազար տ ծհանքաքար (ոսկի-243,7կգ, արծաթ-1124.4կգ),
շտոկվերկից -847,23 հազար տ հանքաքար(ոսկի-348,15կգ, արծաթ-972.15կգ),` 7-25
տարիների համար 20868300տ հանքաքար, որից թիվ 1 հանքամարմնից 573.4 հազար տ
հանքաքար (ոսկի-501.74կգ, արծաթ-1420.4կգ), թիվ 15 հանքամարմնից 610.0 հազար տ
հանքաքար (475.31կգ, արծաթ-2192.94կգ), շտոկվերկից՝ 19684.9 հազար տ հանքաքար
(ոսկի-26775.77կգ, արծաթ-68160.54կգ) » բառերով ն թվերով:

Յ. Հ որոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ

ի կոորդինատներով» տողում՝ Հ հանքամարմին Պ-1 1.4-200,85 7/-89125 7- 2480 (-20,0):

2.4-201,524 (89960 27» 2345 (-20,0): հանքամարմին Պ-15 3.)(-200,77 /-89195 7- 2520
(20,0): 4. :-201,46 1-90035 7- 2348 (-20,0)» կոորդինատները ն բառերը փոխարինել՝
ՀԼՃՀ4502030 1-8447941 ՒՐՀ-2580.0 ( հ--220,0), 2 .-4502126 -8447831 ԷԼ-2520,0
( հ»-160,0), 3.-4502532 1-8448297 ՒՀ-2410,0 (հ--270,0), 4. «-4502600 /-8448424
ԷՀ-2400,0 (հ»-270,0), 5. 44502667 1-8448417 ՒՀ-2340.0 (հշ-210,0), 6.4-4502785
78448543 Ւ-2300,0 (հ--170,0), 7.24 «4502864 7/-8448746 ՒՀ-2300,0 (հ--170.0),
8.2-4502786 71-8448841 ՒՒՀ-2370.0 ( հՀ-240,0) , 9.4-4502619 7-8448941 ՒԷՇ-2430,0
(հ»-300,0), 10.-4502455 (-8448761 ՒԷ-2430,0 (հ--300,0), 11-4502491 1-8448518
ԻՒ-2320,0 ( հՀ-190,0), 12.4-4502358 /-8448431 ԷՀ-2450.0 (հ»-310,0), 13.-4502375
18448358  Ւ-2400,0 (հ--260,0) - ՃՋԻ/ Պ/ՇՏ-84 համակարգի կոորդինատներով»»
կոորդինատներով:

-3-
Յ. Հհիմնական ն ուղեկից բաղադրիչների պարւնակությունը 76,գ/տ, ն այլն»
տողում՝ Հձս-6.36գ/տ, Ճ8-35.49 գ/տ» թվերը փոխարինել՝ Հ ձս-1.62գ/տ, ճ8-4.88 գ/տ »
թվերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման թիվ ՊՎ-184 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ « ՄԵԳՈ ԳՈԼԴ » ՍՊԸ
(կազմակերպության անվանումը)

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
(անունը, ազգանունը)

ՅԱՆ, չք Ք 2015թ.

Կ.Տ.

-14-
